Citation Nr: 0817240	
Decision Date: 05/26/08    Archive Date: 06/04/08

DOCKET NO.  02-03 364	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right knee disability based 
on limitation of motion (right knee disability) prior to May 
27, 2006.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right knee disability 
beginning May 27, 2006.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected left knee disability based 
on limitation of motion (left knee disability).  

4.  Entitlement to an automobile adaptive equipment grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran service on active duty from August 1969 to May 
1972.  

In March 2006, the Board of Veterans' Appeals (Board) granted 
an increased evaluation of 20 percent for service-connected 
neuropathy of the right peroneal nerve; denied ratings in 
excess of 10 percent for service-connected residuals of 
fractures of the right and left femurs, with internal 
derangement of the knees; and remanded the issues currently 
on appeal to the RO for additional development.

Private treatment reports from M.S & G Medical Associates 
were received by VA in April 2008, after the most recent 
Supplemental Statement of the Case, along with a waiver of RO 
review.  See 38 C.F.R. § 20.1304 (2007).  


FINDINGS OF FACT

1.  The range of motion of the service-connected right knee 
prior to May 27, 2006 is from 10 to at least 95 degrees 
without evidence of additional functional loss.  

2.  The service-connected right knee disability is shown to 
be manifested by pain and loss of motion and productive of a 
functional loss that more nearly approximates that of 
limitation of extension to 15 degrees beginning May 27, 2006.  

3.  The service-connected left knee disability is not shown 
to be productive of limitation of flexion to more than 95 
degrees or extension to more than 10 degrees.  

4.  The competent evidence of record indicates loss of use of 
the right foot.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected right knee 
disability prior to May 27, 2006 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5260, 5261 (2007).  

2.  The criteria for the assignment of an evaluation of 20 
percent for the service-connected right knee disability 
beginning May 27, 2006 have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5260, 5261 (2007).  

3.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5260, 5261 (2007).  

4.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment have 
been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 38 
C.F.R. § 3.808 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  


VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In May 2004, the RO sent the veteran a letter in which he was 
informed of the requirements needed to establish entitlement 
to an increased rating.  In light of the Board action below, 
the absence of a letter informing him of the requirements 
needed to establish entitlement to automobile adaptive 
equipment is not prejudicial.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was added to the 
claims file after May 2004.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran was informed in a May 2006 
letter on disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Because this case involves initial ratings, the requirements 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) are 
inapplicable.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in 2005 and 2006.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issues.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Increased Rating Claims

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements and 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  


Schedular Criteria

Diagnostic Code 5260, limitation of flexion of the leg, 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Diagnostic Code 5261, limitation of extension, of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see 
also 38 C.F.R. § 4.71, Plate II (2007) (showing normal 
flexion and extension as between 0 degrees and 140 degrees).  


Analysis

The veteran's service-connected knee disabilities are each 
assigned a 10 percent evaluation under Diagnostic Codes 5260, 
5261.  Additionally, the veteran is also assigned separate 10 
percent ratings for fracture of the right femur with internal 
derangement of the right knee and fracture of the left femur 
with internal derangement of the left knee, as well as a 20 
percent rating for neuropathy of the right peroneal nerve.  

When examined by VA in January 1998, motion of the right knee 
was from 10 degrees of extension to 120 degrees of flexion; 
motion of the left knee was from 0 degrees of extension to 
130 degrees of flexion.  Internal derangement of the right 
knee was diagnosed.  

The range of motion on VA examination in July 1999 was from 0 
degrees of extension to 120 degrees of flexion, bilaterally.  
Chronic bilateral knee strain was diagnosed.  

On VA examination in June 2001, range of motion of the knees 
was noted to be from 5 degrees of extension to 100 degrees of 
flexion.  The diagnoses included internal derangement of the 
knees with moderate fatigability.  

The veteran complained on VA evaluation in April 2005 of 
chronic hip and knee pain, for which he was taking 
medication.  Range of motion of the knees was noted to be 
from a maximum extension of 0 degrees to a maximum flexion of 
95 degrees.  There was no additional loss of motion with 
repetitive use due to pain, fatigue, weakness or 
incoordination on either side.  Bilateral knee strain was 
diagnosed.  

On VA examination of the veteran in May 2006, which included 
review of the claims file, the veteran's complaints included 
bilateral knee pain and loss of motion.  Physical examination 
revealed passive and active motion of the right knee from 10 
degrees of extension to 120 degrees of flexion; passive and 
active motion of the left knee was "10-20."  The examiner 
noted in September 2008 that motion of the left knee in May 
2006 should have read from 10 to 120 degrees.  

The diagnoses in May 2006 were internal derangement of the 
left knee with decreased range of motion, with mild to 
moderate impairment related to this secondary to pain and 
reduced range of motion; and internal derangement of the 
right knee with moderate impairment related to pain and 
instability.  

With respect to the right knee, it was reported that there 
was a significant possibility of increase in severity 
secondary to fatigue; there were no noted flare-ups or 
additional loss during flare-ups.  

When comparing the above findings to the rating schedule, the 
Board would note that limitation of motion of either knee was 
to no more than 10 degrees of extension and to no more than 
95 degrees of flexion on any VA examination from 1998 to 
2006.  Consequently, a rating in excess of 10 percent under 
the provisions of Diagnostic Codes 5260 and 5261 is not 
assignable for either knee.  

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257.  
However, the Board notes that no arthritis was found on x-
rays of the knees on VA examination in April 2005.  

Consequently, as the veteran is currently assigned separate 
10 percent ratings under Diagnostic Code 5255 for his 
service-connected fracture of the right femur with internal 
derangement of the right knee and fracture of the left femur 
with internal derangement of the left knee, and only mild 
instability was reported on VA examination in May 2006, a 
rating in excess of 10 percent for either service-connected 
knee disability would not be warranted under Diagnostic Code 
5257.  

Because there is no medical evidence of ankylosis, 
dislocation of semilunar cartilage, or impairment of the 
tibia and fibula, an initial evaluation in excess of 10 
percent is also not warranted for either knee disability 
under another diagnostic code for disability of the knee.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2007).  

The Board also finds that, because limitation of flexion of 
either leg does not warrant a compensable evaluation under 
the rating schedule, a higher rating is not warranted for 
either service-connected knee disability based on the 
language of VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004), which 
involves rating compensable limitation of flexion and 
extension of the leg as separate disabilities under 
Diagnostic Codes 5260 and 5261.  

As noted above, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements and 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Although there is no finding of additional function loss of 
the left knee on the VA examinations on file, there is a 
notation on VA examination in May 2006 of a significant 
possibility of increase in severity of the right knee 
secondary to fatigability.  

Consequently, the Board finds it reasonable to conclude that 
the veteran's service-connected right knee disability is 
productive of a functional loss that more nearly approximates 
that of limitation of extension to 15 degrees, warranting a 
20 percent rating effective on the date of examination on May 
27, 2006.  Id.  A rating in excess of 10 percent is not 
warranted for the service-connected left knee based on 
DeLuca.  

In reaching the above decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for an 
evaluation in excess of 10 percent for service-connected left 
knee disability, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Automobile Adaptive Equipment Claim

The veteran is claiming entitlement to an automobile and 
necessary adaptive equipment, or to adaptive equipment only.  

In order to be eligible to financial assistance in purchasing 
an automobile and/or adaptive equipment, the veteran must be 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 U.S.C.A. § 3902(a)(b); 38 C.F.R. 
§ 3.808(b)(1) (2007).  

In determining whether the above criteria have been 
satisfied, the Board notes that the term "loss of use" of a 
hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with the use of 
a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc, in the case of the 
hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.  

Additionally, a veteran who is not eligible for assistance 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips.  38 
U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).  

However, in the present case this provision does not serve as 
a basis for a grant of benefits, because the veteran is not 
service connected, or otherwise entitled to VA compensation 
for ankylosis of one or both knees, or of one or both hips.  

Returning to the basic requirements under 38 U.S.C.A. § 
3902(a)(b) and 38 C.F.R. § 3.808(b)(1), the Board notes that 
there is no demonstration of visual impairment, nor is there 
any showing of impairment regarding the veteran's hands.  

Rather, the central issue in the present case hinges on loss 
of use of the right foot as a result of the veteran's 
service-connected right lower extremity disabilities, 
especially partial neuropathy of the right peroneal nerve.  

The evidence of record does reveal that the service-connected 
right lower extremity disabilities cause significant 
functional limitation of the right foot.  

Indeed, it was noted as far back as January 2001, by K.J.N., 
M.D., that the veteran had radiculopathy of the right leg and 
that serious consideration needed to be given to an assistive 
device for driving.  

Dr. N. said in July 2004 that the veteran's right lower 
extremity disabilities combined to make his ability to 
control a motor vehicle dangerous.  Dr. N. noted in November 
2007 that the veteran had a long-standing disability that 
made it difficult for him to drive more than 2-3 miles at a 
time.  

According to the May 2006 VA examination, the veteran had to 
wear a leg brace for foot drop at all times.  He was able to 
walk a half a block.  He required adaptive equipment for 
driving his automobile due to right foot drop, which was 
caused by his service-connected peroneal nerve neuropathy.  

It was noted that the veteran's foot drop prevented him from 
taking his foot off of the pedal.  Given this problem, the 
examiner concluded that it would be unsafe for significant 
distances for him to drive this way.  

The Board has considered the complaints and findings as 
detailed above and finds it reasonable to conclude that loss 
of use of the right foot has been demonstrated for VA 
purposes.  

In so finding, it is acknowledged that the evidence never 
expressly stated that the extent of ambulation which the 
veteran could achieve was equivalent to "no effective 
function other than that which would be equally served by an 
amputation stump...with the use of a suitable prosthetic 
appliance."  

However, in light of the clear findings that the veteran's 
service-connected right lower extremity disabilities greatly 
restrict his ability to ambulate and to drive, all reasonable 
doubt will be resolved in the veteran's favor.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  



ORDER

An initial rating in excess of 10 percent prior to May 27, 
2006 for service-connected right knee disability is denied.  

An initial rating of 20 percent is granted for service-
connected right knee disability beginning May 27, 2006.  

An initial rating in excess of 10 percent for service-
connected left knee disability is denied.  

Special automobile adaptive equipment is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


